MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00287-CR

                    CHRISTIAN EUGENE WHEELER, Appellant

                                           V.
                          THE STATE OF TEXAS, Appellee

             Appeal from the 221st District Court of Montgomery County.
                        (Tr. Ct. No. 12-09-09602-CR-CTII).


TO THE 221ST           DISTRICT       COURT       OF    MONTGOMERY              COUNTY,
GREETINGS:

      Before this Court, on the 27th day of March 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on December 14, 2012. The Supreme Court of
             Texas transferred the appeal from the Court of Appeals for the
             Ninth District of Texas to this Court. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.



                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered March 27, 2014.

              Panel consists of Justices Keyes, Bland, and Brown. Opinion
              delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 29, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT